                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Byron Stevenson Norrell                                          Docket No. 7:11-CR-118-1FL

                               Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Byron Stevenson Norrell, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess with the Intent to Distribute a Quantity of Cocaine, in violation of 21
U.S.C. § 846, Distribution of a Quantity of Cocaine, in violation of 21 U.S.C. § 841(a)(1), Distribution of
a Quantity of Cocaine and Aiding and Abetting, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,
Using and Carrying a Firearm During and in Relation to a Drug Trafficking Crime, in violation of 18 U.S.C.
§ 924(c) and Distribution of a Quantity of Cocaine, in violation of 21 U.S.C. § 841(a)(1), was sentenced by
the Honorable Louise W. Flanagan, U.S. District Judge, on July 18, 2012, to the custody of the Bureau of
Prisons for a term of 106 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months.

   Byron Stevenson Norrell was released from custody on February 22, 2019, at which time the term of
supervised release commenced.

    On August 22, 2019, a Violation Report was submitted to the court reporting that the defendant tested
positive for cocaine on August 1, 2019 and August 6, 2019. At that time, with the understanding that the
defendant would begin outpatient substance abuse counseling and that his participation in the Surprise
Urinalysis Program would be increased to the highest level, supervision was permitted to continue.

    On September 27, 2019, a Petition for Action on Supervised Release was filed with the court reporting
that the defendant tested positive for cocaine on September 13, 2019. As a sanction for the violation
conduct, the conditions of supervised release were modified and the defendant was placed on the home
detention program, to include radio frequency monitoring, for a period of 60 days.

    On October 7, 2019, a Motion for Revocation was filed with the court reporting that the defendant tested
positive for cocaine, amphetamines, and methamphetamines on September 17, 2019 and cocaine on October
3, 2019. That hearing is currently scheduled for December 18, 2019.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On November 6, 2019, the defendant submitted to a urinalysis screening, which was confirmed as
positive for amphetamine, methamphetamine, and cocaine by Alere Laboratories on November 18, 2019.
The defendant was confronted with the results of this screening and admitted to the violation conduct.
Currently, the defendant is scheduled to terminate from the home detention program on December 2, 2019;
however, given the continued violation conduct, it appears warranted to continue him on that program. At
this time, it is respectfully recommended that the defendant’s participation in the home detention program,
to include radio frequency monitoring, be extended until his hearing date of December 18, 2019.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Byron Stevenson Norrell
Docket No. 7:11-CR-118-1FL
Petition For Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program until his
      revocation hearing, currently scheduled for December 18, 2019. The defendant shall be restricted
      to his residence at all times except for pre-approved and scheduled absences for employment,
      education, religious activities, treatment, attorney visits, court appearances, court obligations or
      other activities as approved by the probation officer. The defendant shall submit to the following
      Location Monitoring: Radio Frequency monitoring and abide by all program requirements,
      instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ Kristyn Super
Robert L. Thornton                                   Kristyn Super
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5104
                                                     Executed On: November 22, 2019

                                       ORDER OF THE COURT

                                 26th
Considered and ordered this _________    day of ____________________,
                                                   November           2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
